Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTIONStatus of Claims
	Claims 1, 10, 20, 21 23, 47, 49, and 54 are currently pending and presented for examination on the merits. 
	Claim 1 is amended.
	Claims 2-9, 11-19, 22, 24-33, 35-39, 41-42, 44, 46, 48, and 50-53 are canceled. 
	Claims 34, 40, 43, and 45 are withdrawn by applicant.
	Claim 54 is new.
Election/Restriction
	The response filed on 06/21/2022 to the restriction and species requirement of 06/21/2022 has been received.
	Applicant has elected, without traverse:
Group I, claims 1, 10, 20-21, 23, 47, and 49.
Species
SEQ ID NOs: 1 and 11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 10, 20, 21, 23, 47, 49, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, on lines 6 and 10, recites “or an equivalent” but it is unclear what the metes and bounds are for the limitation. The instant specifications list “present technology relates to a polypeptide, protein, polynucleotide or antibody, an equivalent or a biologically equivalent of such is intended within the scope of the present technology” [0041]. For a compact prosecution purpose, the limitation will be interpreted as a DCLK1 antibody comprising CDRs found in heavy chain SEQ ID NO: 1 and light chain SEQ ID NO: 11 or equivalent sequenced SEQ ID NO. However, this examiner’s construction of claim does not relieve applicant the burden of responding to this rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 20, 21, 23, 47, 49, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, 57, 58, and 59 of U.S. Application No. 16/617,074 (‘074) in view of Houchen et al (US 20140056972 A1) (‘972). 
Claim 1 is directed to an invention not patentably distinct from claim 4 of ‘074. Specifically, a Doublecortin-like kinase 1 (DCLK1) antibody comprising SEQ ID NOs: 1 and 11. A comparison of instant SEQ ID NO: 1 and SEQ ID NO: 14 of ‘074 is shown below.  A comparison of instant SEQ ID NO: 1 and SEQ ID NO: 4 of is shown below A comparison of instant SEQ ID NO: 11 and SEQ ID NO: 16 of ‘074 is shown below. 
	Instant claim SEQ ID NO: 1 and ‘074 SEQ ID NO: 14. 
US-16-617-074-14

Query Match             74.3%;  Score 134.5;  DB 21;  Length 119;
Best Local Similarity   38.5%;  
Matches   30;  Conservative    1;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 SYYMS---------------INSNGGSTYYPDSVKG------------------------ 21
              |||||               ||||||||||||:|||                        
Db         31 SYYMSWVRQTPEKRLELVAAINSNGGSTYYPDTVKGRFTISRDNAKNTLYLQMSSLKSED 90

Qy         22 --------HGGNYWYFDV 31
                      ||||||||||
Db         91 TALYYCARHGGNYWYFDV 108

US 16/769-567-4
Query Match             74.3%;  Score 134.5;  DB 21;  Length 119;
  Best Local Similarity   38.5%;  
  Matches   30;  Conservative    1;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 SYYMS---------------INSNGGSTYYPDSVKG------------------------ 21
              |||||               ||||||||||||:|||                        
Db         31 SYYMSWVRQAPGKGLEWVSAINSNGGSTYYPDTVKGRFTISRDNSKNTLYLQMNSLRAED 90

Qy         22 --------HGGNYWYFDV 31
                      ||||||||||
Db         91 TAVYYCAKHGGNYWYFDV 108




	Instant claim SEQ ID NO: 11 and ‘074 SEQ ID NO: 16.
US-16-617-074-16

Query Match             75.0%;  Score 130.5;  DB 109;  Length 113;
Best Local Similarity   41.2%;  
Matches   33;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 KSSQSLLYSSNQKNYLA---------------WASTRES--------------------- 24
              |||||||||||||||||               |||||||                     
Db         24 KSSQSLLYSSNQKNYLAWYQQKPGQSPKLLIYWASTRESGVPDRFTGSGSGTDFTLTISS 83

Qy         25 -----------QQYYSYPYT 33
                         |||||||||
Db         84 VKAEDLAVYYCQQYYSYPYT 103

Claim 10 is directed to an invention not patentably distinct from claim 57 of ‘074. Specifically, an isolated polynucleotide sequence encoding the antibody.
Claim 20 is directed to an invention not patentably distinct from claims 57-59 of ‘074. Specifically, a cell comprising expression vector of the DCLK1 antibody.
‘074 does not specifically patent the isolated cell is an immune cell, a T-cell or a natural killer (NK) cell. However, ‘972 shows this as an ordinary skill at the time of filing.
Claim 21 is directed to an invention not patentably distinct from claim 59 of ‘074. Specifically, the use of hybridoma for antibody production [0254, ‘972]. 
One of ordinary skill in the art, at the time of filing, would have recognize a hybridoma as an isolated immune cell comprising the antibody of DCLK1 comprising SEQ ID NOs: 1 and one of ordinary skill in the art would recognize a hybridoma as the product from combining a B lymphocytes and myeloma cells to produce specific monoclonal antibodies. Applicant states, monoclonal antibodies are produces by methods known in the art, for instance by making hybrid antibody-forming cells from a fusion of myeloma cells with immune spleen cells [0052 of instant application]. Further, it would have been obvious to one of ordinary skill in the art to use an immune cell, such as a B lymphocyte. 
Claim 23 is directed to an invention not patentably distinct from claim 12  of ‘074. Specifically, a composition comprising the antibody and a pharmaceutically-acceptable carrier. 
‘074 does not specifically patent a kit comprising the DCLK1 antibody and instructions. However, ‘972 shows this as an ordinary skill at the time of filing.
Claim 47 is directed to an invention not patentably distinct from claim 4 of ‘074. Specifically, a kit that consists of a DCLK1 antibody and instructions for use [0129, ‘972]
One of ordinary skill in the art, at the time of filing, would have been able to combine the DCLK1 antibody of ‘074  into a kit comprising the antibody and instructions for use according to ‘972.  
Claim 49 is directed to an invention not patentably distinct from claim 12 of ‘074. Specifically, a composition comprising a carrier and DCLK1 antibody. 
Claim 54 is directed to an invention not patentably distinct from claim 4 of ‘074. Specifically, an anti-DCLK1 antibody comprising the heavy chain CDRs from SEQ ID NO: 1 and the light chain CDRs from SEQ ID NO: 11. A comparison of instant SEQ ID NO: 1 and SEQ ID NO: 14 of ‘074 is shown above. A comparison of instant SEQ ID NO: 11 and SEQ ID NO: 16 of ‘074 is shown above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MARK HALVORSON/Primary Examiner, Art Unit 1642